Citation Nr: 1533403	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  11-03 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for carpal tunnel syndrome of the right hand.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

This appeal was processed using the Veteran's Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the claim.

The Veteran had active service from August 1953 to May 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in August 2014, and a copy of the hearing transcript is of record.  

This matter was previously before the Board in September 2014 at which time the Board granted the claim of service connection for ulnar neuropathy at right elbow, and remanded the claim of service connection for right carpal tunnel syndrome for additional development.  Specifically, the Board remanded the claim to obtain any outstanding medical records pertinent to the claim, and to schedule the Veteran for a VA examination to determine the nature and etiology of his claimed right carpal tunnel syndrome.  Pursuant to the remand, outstanding VA and private medical records pertinent to the issue on appeal have been associated with the electronic claims file.  In addition, the Veteran was scheduled for a VA examination in March 2015, and copies of the VA examination report and medical opinion have been associated with his electronic claims file.  Thus, to the extent possible, the AOJ has complied with all of the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

After a thorough review of the claims file, the Board finds that further development of this issue is necessary prior to a final adjudication of the claim.  Accordingly, and for the reasons set forth below, this appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2014).

The Veteran contends that the right carpal tunnel syndrome was incurred in service.  Specifically, the Veteran contends that he injured his right elbow in service which caused his hand to become numb, and led to his current carpal tunnel syndrome in the right hand.  

In the January 2011 Statement of the Case (SOC), the RO denied the Veteran's claim and referenced VA treatment records generated at the VA Medical Center (VAMC) in Houston, Texas, and dated from December 1997 through June 2010.  Unfortunately, the earliest VA medical records associated with the electronic claims file are dated in January 2003.  These missing records are especially relevant given that the March 2015 VA examiner referenced these records, and appears to have relied on objective medical evidence documented in these records in support of his negative conclusion.  

The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, as missing VA treatment records dated from December 1997 to January 2003, and from January 2003 to January 2008 may have a bearing on the Veteran's claim, a remand is necessary to accord the AOJ an opportunity to obtain these documents and associate them with the claims file.  Also, as this matter is being remanded for further development, the AOJ should attempt to obtain any ongoing medical records pertinent to the Veteran's claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should obtain VA treatment records generated at the Houston VAMC and/or the Lufkin Outpatient Center, dated from June 1997 to January 2003, and from January 2003 to January 2008.  The AOJ should also take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated or evaluated him since service for his claimed disability.  This shall specifically include updated treatment records from the Lufkin Outpatient Center, as well as the VAMC in Houston, Texas.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA.  

2. Then, readjudicate the issue of entitlement to service connection for carpal tunnel syndrome of the right hand.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with an SSOC.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  



